United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40922
                         Summary Calendar



                         WOODIE SORRELLS,

                       Plaintiff-Appellant,

                              versus

    DELTON W. ATWOOD, Captain, Beto I; JEFFERY S. RICHARDSON,
 Lieutentant, Beto I; GILBERT L. ENNIS, Lieutenant, Beto I; NEAL
 D. WEBB, Warden, Beto I; Texas Department of Criminal Justice,
     Beto I; UNIVERSITY OF TEXAS MEDICAL BRANCH CORRECTIONAL
     MANAGEMENT HEALTHCARE; MICHAEL KELLY; UNKNOWN MCDANIEL,
 Lieutenant; C. BISCOE; W.M. DELA ROSA; ELSIE KITCHENS; KENNETH
         LOVE, Doctor; STEVEN HURTS; ALLAN WESTMORELAND,

                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-428
                       --------------------

Before Davis, Smith, and Dennis, Circuit Judges.

PER CURIAM:*

     Woodie Sorrells, Texas prisoner # 801754, appeals from the

magistrate judge’s orders dismissing his claims against various

defendants in his 42 U.S.C. § 1983 action.     Sorrells moves for

injunctive relief; that motion is DENIED.      Sorrells moves to

supplement the record on appeal; that motion also is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-40922
                                       -2-

     Sorrells      contends      that   the   magistrate     judge     erred     by

dismissing his claims against Allan Westmoreland for failure to

effect service of process; that the magistrate judge erred by

dismissing his claims against six other defendants for failure to

exhaust prison administrative remedies; and that the magistrate

judge    erred   by   finding    for    the   remaining   defendants       on   his

substantive      claims   of    deliberate    indifference     to    his   serious

medical needs and by finding that the defendants were entitled to

qualified immunity.       As will be discussed, Sorrells’s contentions

are unavailing.

     Additionally, Sorrells lists as issues whether the magistrate

judge exceeded the scope of this court’s mandate on remand; whether

the state-entity defendants were entitled to Eleventh Amendment

immunity;    whether      the   magistrate     judge   erred    by    prejudging

Sorrells’s case; and whether district courts should be reluctant to

dismiss claims solely on procedural grounds. Sorrells does not

develop those issues beyond merely listing them; he has failed to

brief the issues for appeal.            Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     The dismissal of the claims against Westmoreland pursuant to

FED. R. CIV. P. 4(m) was not an abuse of discretion.            See Lindsey v.

United States R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir.

1996).    Neither the Office of the Attorney General (OAG) nor the

Marshal was able to locate Westmoreland and effectuate service

between August 30, 2002, and March 6, 2003.
                                  No. 03-40922
                                       -3-

       Sorrells    does    not    contend    that   he     actually    exhausted

administrative grievances against the six defendants who obtained

dismissal     of   his   claims    against   them   for    failure    to   exhaust

administrative remedies.          Exhaustion is required under 42 U.S.C. §

1997e(a) before a prisoner may proceed in federal court.                   Informal

attempts at resolution outside of the official grievance system, or

incomplete attempts within the official system, do not serve to

exhaust prison administrative remedies.             See Alexander v. Tippah

County, Miss., 351 F.3d 626, 629-30 (5th Cir. 2003), cert. denied,

124 S. Ct. 2071 (2004); Wright v. Hollingsworth, 260 F.3d 357, 358

(5th   Cir.    2001).      Sorrells’s    arguments        that   exhaustion    was

unnecessary; that other grievances should have put the defendants

on notice; and that exhaustion would have been futile are without

merit.

       “Dismissal under § 1997e is made on pleadings without proof.

As long as the plaintiff has alleged exhaustion with sufficient

specificity, lack of admissible evidence in the record does not

form the basis for dismissal.”          Underwood v. Wilson, 151 F.3d 292,

296 (5th Cir. 1998).         Sorrells alleged in his amended complaint

that he had exhausted his grievance procedure, but he alleged no

details regarding exhaustion.           The magistrate judge imposed no

higher pleading standard on Sorrells than is required by 42 U.S.C.

§ 1997e(a).

       Sorrells’s assertion that the dismissal for failure to exhaust

was equivalent to a dismissal for failure to state a claim is
                              No. 03-40922
                                   -4-

facially frivolous.     The exhaustion requirement has nothing to do

with the merits of a prisoner’s claims.

     Sorrells    has    not   shown   that    the   magistrate    judge’s

determination that the defendants were not deliberately indifferent

to his serious medical needs was erroneous. See Estelle v. Gamble,

429 U.S. 97, 106 (1976).       The evidence at trial supported the

determination    that   the   defendants     attempted   to   remedy   the

circumstances that made Sorrells’s compliance with his medication

schedule difficult.

     AFFIRMED.